Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered April 28, 1988, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
At trial, the defendant did not request a jury instruction on the defense of intoxication and its effect on intent. Therefore, the defendant failed to preserve this issue for appellate review (see, CPL 470.05 [2]). Reversal is not warranted in the exercise of our interest of justice jurisdiction since there was insufficient evidence of the defendant’s intoxication for a reasonable person to entertain doubt as to the element of intent (see, People v Perry, 61 NY2d 849).
We have examined the defendant’s remaining argument that the prosecutor’s alleged misconduct requires reversal of the judgment of the conviction, and find it to be without merit (see, People v Crimmins, 36 NY2d 230; People v Galloway, 54 NY2d 396). Mangano, P. J., Thompson, Sullivan and Rosenblatt, JJ., concur.